by the defendant from a judgment of the County Court, Rockland County (Resnik, J.), rendered May 11, 2004, convicting him of criminal possession of a forged instrument in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
As part of his plea agreement, the defendant effectively waived appellate review of his claim that the sentence imposed was excessive (see People v Muniz, 91 NY2d 570 [1998]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1 [1989]; People v Thorpe, 2 AD3d 467 [2003]). Adams, J.P., Ritter, Goldstein, Skelos and Dillon, JJ., concur.